Paine, J.
This action was brought to enforce a mechanic’s lien, and a judgment for a lien was rendered. The appeal is only from that portion of it. The record is fatally defective for the purpose of sustaining such a judgment, in not showing that any petition for a lien was ever filed as the statute requires. Dewey v. Fifield, 2 Wis. 73; Dean v. Wheeler, id. 224.
It is not claimed that any petition for a lien was ever filed, unless the complaint in the action can be held to serve the purpose both of a petition and a complaint. This, we think, cannot be done. The statute evidently contemplates that the petition shall be a distinct and separate instrument from the complaint. It is to be filed merely for the purpose of preserving the lien. And it has been held by this court, in the cases above cited, that the complaint must allege that the petition has been filed, because the statute makes that fact a condition of the right to maintain the action. It would be too great an encroachment upon the obvious intention of the statute to say that the complaint, if filed within the time limited for the filing of the petition, and stating the necessary facts, can serve the purposes of both.
A motion was made to dismiss the appeal, founded upon an affidavit of one of the plaintiffs to the effect that the defendant had absconded from the state, and that the affiant did not know and could not ascertain *663where he was, and did not believe that any one else in the' state knew, and that he had reason to believe and did believe that neither the party who employed the attorneys, nor the attorneys themselves, had any authority from the defendant to take the appeal or appear in the case. The affidavit amounts to nothing more in substance than a statement that the one party does not believe that the attorneys appearing for the other party are authorized. This is hardly sufficient to make it necessary for an attorney of this court, appearing in a case, to offer proof of his authority. But if it were, it fully appeared by the papers submitted on the other side that the attorneys in this case were fully authorized.
There is no ground for dismissing the appeal; and so much of this judgment as is appealed from must be reversed.
By the Court. — Judgment reversed.